In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-05-00106-CR
______________________________


MICHAEL SANDERS, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee


                                              

On Appeal from the 6th Judicial District Court
Lamar County, Texas
Trial Court No. 20591


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Justice Carter


MEMORANDUM OPINION

            Michael Sanders, because he believed he did not get milk for breakfast, lost his temper, beat
on the walls of his cell, and threw bodily fluids and feces on three jailers who were attempting to get
him under control.  A jury convicted him for the offense of harassment by a person in a correctional
detention facility, with one prior conviction.  The jury assessed his punishment at fifteen years'
imprisonment.  
            Sanders was tried in a single proceeding for committing the same offense against three
different individuals during a single incident, Justin Foster, Sherri Halton, and Peggy Jimenez. 
Sanders was convicted and was sentenced identically in each case.  His sentences in these three cases
were ordered to run concurrently, but the trial court ordered these punishments served consecutive
to the punishment he was already serving.  He has filed joint briefs raising the same issues for all
three appeals.  In this case, the conviction for harassing Jimenez is at issue.
            Because the issues, facts, and contentions raised in this appeal are identical to those raised
in our opinion issued this day in Sanders v. State, No. 06-05-00104-CR, for the reasons stated in that
opinion, we likewise resolve the issues in this appeal in favor of the State.
            We affirm the judgment.
 

                                                                        Jack Carter
                                                                        Justice
 
Date Submitted:          December 6, 2005 
Date Decided:             January 5, 2006

Do Not Publish